PER CURIAM.
Appellant, Norma K. Ragan, has appealed the denial of additional attorney’s fees allowable to her attorney for post-decretal services performed in a dissolution of marriage action.
The post-decretal services were the result of action taken by the appellee-hus-band; and we, therefore, reverse and remand with directions to the trial judge to determine a reasonable additional attorney’s fee for appellant’s attorney, together with fees earned in this appeal.
Reversed and remanded with directions.
LILES, A. C. J., and HOBSON and BOARD MAN, JJ., concur.